Oo eS 1 Dn Fe WW NH

PO po HN BL DO BLO KN DN NO wR mm Oe
oo nN DH A FP W NY KY DOD OO FH a DBO Fe WD YY YF OC

Case 2:17-cr-01349-DLR Document 522 Filed 03/10/20 Page 1 of 9

 

_2<FILED LODGED

MICHAEL BAILEY __ RECEIVED _. GOPY
United States Attorney
District of Arizona MAR 1 6 2020

LACY COOPER CLERK US DISTRICT GOURT
Arizona State Bar No. 024064 HlaTRIOT OF ARIZONA uty
JUSTIN OSHANA BY nN PEPUT
Pennsylvania State Bar No. 203795 ee
Assistant US. Attomeys if
Two Renaissance Square DGED
40 N. Central Ave., Suite 1800] — "UEP copy
Phoenix, Arizona 85004 ——RECENED  ___
Telephone: 602-514-7500

Email: Lacy. Cooper@usdoj.go JAN 9 2020
Email: Justin. Oshana@usdoj.gpv

Attorneys for Plaintiff | CLERK U S DISTRICT COURT

7 e ICT OSWARIZONA |
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

 

 

    

United States of America, CR-17-01349-002-PHX-DLR
Plaintiff,
PLEA AGREEMENT
VS.
Mohamed Farah,
Defendant.

 

 

 

Plaintiff, United States of America, and the defendant, Mohamed Farah, hereby
agree to dispose of this matter on the following terms and conditions:
1. PLEA

The defendant will plead guilty to an Information charging the defendant with a
violation of Title 21, United States Code (U.S.C.), Section 843(b), Use of a
Communication Facility to Facilitate the Commission of a Felony Under the Controlled
Substances Act, a Class E felony offense.
2. MAXIMUM PENALTIES

a, A violation of 21 U.S.C. § 843(b) is punishable by a maximum fine of
$250,000, a maximum term of imprisonment of four years, or both, and a term of

supervised release of up to one year. A maximum term of probation is five years.

   

 

 
Oo fe IN DN OH FP W YN

oO NH HN KH LY NY KY NY NO ee RR eR Re RE lL lL
co nD TO On BR BHO NFS OOO OrOmlUhU SOON ROUND

 

Case 2:17-cr-01349-DLR Document 522 Filed 03/10/20 Page 2 of 9

b. According to the Sentencing Guidelines issued pursuant to the Sentencing
Reform Act of 1984, the Court shall order the defendant to:

(1) make restitution to any victim of the offense pursuant to 18 U.S.C.
§ 3663 and/or 3663A, unless the Court determines that restitution would not be
appropriate;

(2) pay a fine pursuant to 18 U.S.C. § 3572, unless the Court finds that a
fine is not appropriate;

(3) serve a term of supervised release when required by statute or when a
sentence of imprisonment of more than one year is imposed (with the understanding that
the Court may impose a term of supervised release in all other cases); and

(4) pay upon conviction a $100 special assessment for each count to
which the defendant pleads guilty pursuant to 18 U.S.C. § 3013.

C. The Court is required to consider the Sentencing Guidelines in determining
the defendant’s sentence. However, the Sentencing Guidelines are advisory, and the Court
is free to exercise its discretion to impose any reasonable sentence up to the maximum set
by statute for the crime(s) of conviction, unless there are stipulations to the contrary that
the Court accepts.

d. The defendant understands and acknowledges that pleading guilty may result
in the termination or denial of certain food stamp, social security, and other benefits for
defendant and the defendant’s immediate family pursuant to 21 U.S.C. §§ 862 and 862a.

e. NOTICE: The defendant is hereby given notice that, if it is determined (by
an Immigration Court) that he is not a citizen of the United States, pleading guilty or any
conviction in this matter may have consequences with respect to his immigration status.
The defendant agrees that he has discussed the possible immigration consequences with
his attorney and wishes to go forward at this time with his plea of guilty.

3. AGREEMENTS REGARDING SENTENCING
a. Recommendation: Acceptance of Responsibility. If the defendant makes

full and complete disclosure to the U.S. Probation Office of the circumstances surrounding

-2-

 

 

 
io Cfo NN HD WN fF W NY

wm NN NY NY NY NY NY NY SF FF KF FP FE Fe Se e ee BB
oOo a AO AW B&B BONY KF OO wm HN DH FW Nn KF

 

Case 2:17-cr-01349-DLR Document 522 Filed 03/10/20 Page 3 of 9

the defendant’s commission of the offense, and if the defendant demonstrates an
acceptance of responsibility for this offense up to and including the time of sentencing, the
United States will recommend a two-level reduction in the applicable Sentencing
Guidelines offense level pursuant to U.S.S.G.§ 3E1.1(a). If the defendant has an offense
level of 16 or more, the United States will recommend an additional one-level reduction in
the applicable Sentencing Guidelines offense level pursuant to U.S.S.G. § 3E1.1(b).

b. Recommendation: Time-served sentence. Pursuant to Fed. R. Crim. P.
11(c)(1)(B), the government agrees to recommend that the defendant be sentenced to a
term of imprisonment equal to time served in custody.

C. Stipulation: Drug Quantity. Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the
United States and the defendant stipulate and agree that the quantity of heroin the defendant
possessed with intent to distribute between March and October 2017 was at least 40 grams
but less than 60 grams. Should this case, for any reason, proceed to trial, the government
is not bound by this agreement of the parties with regard to the amount of drugs attributable
to the defendant.

d. Non-Binding Recommendations. The defendant understands that
recommendations are not binding on the Court. The defendant further understands that the
defendant will not be permitted to withdraw the guilty plea if the Court does not follow a
recommendation.

4, AGREEMENT TO DISMISS OR NOT TO PROSECUTE

a. Pursuant to Fed. R. Crim. P. 11(c)(1)(A), the United States, at the time of
sentencing, shall dismiss the Superseding Indictment with respect to this defendant only.

b. This agreement does not, in any manner, restrict the actions of the United
States in any other district or bind any other United States Attorney’s Office.

5. COURT APPROVAL REQUIRED; REINSTITUTION OF PROSECUTION

a. If the Court, after reviewing this plea agreement, concludes that any

provision contained herein is inappropriate, it may reject the plea agreement and give the

 

 
Oo fo nN Dn Wn Se YW WY

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:17-cr-01349-DLR Document 522 Filed 03/10/20 Page 4 of 9

defendant the opportunity to withdraw the guilty plea in accordance with Fed. R. Crim. P.
11(c)(5).

b. If the defendant’s guilty plea or plea agreement is rejected, withdrawn,
vacated, or reversed at any time, this agreement shall be null and void, the United States
shall be free to prosecute the defendant for all crimes of which it then has knowledge and
any charges that have been dismissed because of this plea agreement shall automatically
be reinstated. In such event, the defendant waives any and all objections, motions, and
defenses based upon the Statute of Limitations, the Speedy Trial Act, or constitutional
restrictions in bringing later charges or proceedings. The defendant understands that any
statements made at the time of the defendant’s change of plea or sentencing may be used
against the defendant in any subsequent hearing, trial, or proceeding subject to the
limitations of Fed. R. Evid. 410.

6. WAIVER OF DEFENSES AND APPEAL RIGHTS

The defendant waives (1) any and all motions, defenses, probable cause
determinations, and objections that the defendant could assert to the indictment or
information; and (2) any right to file an appeal, any collateral attack, and any other writ or
motion that challenges the conviction, an order of restitution or forfeiture, the entry of
judgment against the defendant, or any aspect of the defendant's sentence, including the
manner in which the sentence is determined, including but not limited to any appeals under
18 U.S.C. § 3742 (sentencing appeals) and motions under 28 U.S.C. §§ 2241 and 2255
(habeas petitions), and any right to file a motion for modification of sentence, including
under 18 U.S.C. § 3582(c). This waiver shall result in the dismissal of any appeal,
collateral attack, or other motion the defendant might file challenging the conviction, order
of restitution or forfeiture, or sentence in this case. This waiver shall not be construed to
bar an otherwise-preserved claim of ineffective assistance of counsel or of “prosecutorial

misconduct” (as that term is defined by Section II-B of Ariz. Ethics Op. 15-01 (2015)).

 

 
0 oD A UW BR WwW NY

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:17-cr-01349-DLR Document 522 Filed 03/10/20 Page 5 of 9

7. DISCLOSURE OF INFORMATION

a. The United States retains the unrestricted right to provide information and
make any and all statements it deems appropriate to the U.S. Probation Office and to the
Court in connection with the case.

b. Any information, statements, documents, and evidence that the defendant
provides to the United States pursuant to this agreement may be used against the defendant
at any time.

C. The defendant shall cooperate fully with the U.S. Probation Office. Such
cooperation shall include providing complete and truthful responses to questions posed by
the U.S. Probation Office including, but not limited to, questions relating to:

(1) criminal convictions, history of drug abuse, and mental illness; and
(2) financial information, including present financial assets or liabilities
that relate to the ability of the defendant to pay a fine or restitution.
8. FORFEITURE, CIVIL, AND ADMINISTRATIVE PROCEEDINGS

a. Nothing in this agreement shall be construed to protect the defendant from
administrative or civil forfeiture proceedings or prohibit the United States from proceeding
with and/or initiating an action for civil forfeiture. Pursuant to 18 U.S.C. § 3613, all
monetary penalties, including restitution imposed by the Court, shall be due immediately
upon judgment, shall be subject to immediate enforcement by the United States, and shall
be submitted to the Treasury Offset Program so that any federal payment or transfer of
returned property the defendant receives may be offset and applied to federal debts (which
offset will not affect the periodic payment schedule). If the Court imposes a schedule of
payments, the schedule of payments shall be merely a schedule of minimum payments and
shall not be a limitation on the methods available to the United States to enforce the
judgment.

HI
//
Hf

 

 
oo feo tN Dn UA PSP WY LY

mM NHN VY NH NY NY KY KN fF FP FP Fe FP SP HD es
So a A On fk YN FSF GO wD DH FF YW YM FF ©

 

Case 2:17-cr-01349-DLR Document 522 Filed 03/10/20 Page 6 of 9

9, ELEMENTS
Use of a Communication Facility to Facilitate the Commission of a Felony
Under the Controlled Substances Act

On or about April 4, 2017, in the District of Arizona:

1, The defendant knowingly and intentionally used a cellular telephone;

2. The defendant used the cellular telephone to help bring about the commission
of a federal drug felony, namely, Possession with Intent to Distribute Heroin.

The underlying crime of Possession with Intent to Distribute Heroin has the

following elements:

1, A person knowingly possessed a mixture or substance containing heroin;

2. The person possessed the heroin with the intent to deliver it to another person.
10. FACTUAL BASIS

a. The defendant admits that the following facts are true and that if this matter

were to proceed to trial the United States could prove the following facts beyond a

reasonable doubt:

On or about April 4, 2017, I, Mohamed Farah, used my cellular telephone to
contact a person whom I now know was a Federal Bureau of Investigation
Confidential Human Source (CHS). I made arrangements with the CHS to
sell him one ounce of heroin the following day. On April 5, 2017, I met with
the CHS at the Asafiir Restaurant and Market in Phoenix, Arizona and
provided him with 22.70 grams of heroin in exchange for $1,000.

For purposes of relevant conduct, I admit that I sold the FBI CHS more than
40 grams of heroin between March and October 2017.

b. The defendant shall swear under oath to the accuracy of this statement and,
if the defendant should be called upon to testify about this matter in the future, any
intentional material inconsistencies in the defendant’s testimony may subject the defendant
to additional penalties for perjury or false swearing, which may be enforced by the United

States under this agreement.

 

 
oOo co NN DB OT FP W NY KF

ww wo VY KY VN WN WN NY NY KY HY KF FP FF FSF KF Se FF Fe
co DN KR AN & WY NYO KF CO OWN HN FW YH - ©

 

Case 2:17-cr-01349-DLR Document 522 Filed 03/10/20 Page 7 of 9

APPROVAL AND ACCEPTANCE OF THE DEFENDANT

I have read the entire plea agreement with the assistance of my attorney. I
understand each of its provisions and I voluntarily agree to it.

I have discussed the case and my constitutional and other rights with my attorney.
I understand that by entering my plea of guilty I shall waive my rights to plead not guilty,
to trial by jury, to confront, cross-examine, and compel the attendance of witnesses, to
present evidence in my defense, to remain silent and refuse to be a witness against myself
by asserting my privilege against self-incrimination, all with the assistance of counsel, and
to be presumed innocent until proven guilty beyond a reasonable doubt.

I agree to enter my guilty plea as indicated above on the terms and conditions set
forth in this agreement.

I have been advised by my attorney of the nature of the charges to which I am
entering my guilty plea. have further been advised by my attorney of the nature and range
of the possible sentence and that my ultimate sentence shall be determined by the Court
after consideration of the advisory Sentencing Guidelines.

My guilty plea is not the result of force, threats, assurances, or promises, other than
the promises contained in this agreement. I voluntarily agree to the provisions of this
agreement and I agree to be bound according to its provisions.

I understand that if I am granted probation or placed on supervised release by the
Court, the terms and conditions of such probation/supervised release are subject to
modification at any time. I further understand that if I violate any of the conditions of my
probation/supervised release, my probation/supervised release may be revoked and upon
such revocation, notwithstanding any other provision of this agreement, I may be required
to serve a term of imprisonment or my sentence otherwise may be altered.

This written plea agreement, and any written addenda filed as attachments to this
plea agreement, contain all the terms and conditions of the plea. Any additional

agreements, if any such agreements exist, shall be recorded in a separate document and

 

 
Oo fe SI ND WN FP W NH

obo Mw NY HY YH HN YN KN KN KH Re Ree ee KE EE
oOo nN ON ON BR WOH NY KF OD oO we DO He W NY KF OS

 

Case 2:17-cr-01349-DLR Document 522 Filed 03/10/20 Page 8 of 9

may be filed with the Court under seal; accordingly, additional agreements, if any, may not
be in the public record.

I further agree that promises, including any predictions as to the Sentencing
Guideline range or to any Sentencing Guideline factors that will apply, made by anyone
(including my attorney) that are not contained within this written plea agreement, are null
and void and have no force and effect.

I am satisfied that my defense attorney has represented me in a competent manner.

I fully understand the terms and conditions of this plea agreement. I am not now
using or under the influence of any drug, medication, liquor, or other intoxicant or
depressant that would impair my ability to fully understand the terms and conditions of this

plea agreement.

; - po - | A a “
i / q J PO ZO Vi Le Zo Of

 

jp / EG PEF C
Date ‘MOHAMED FARAH
Defendant

 

APPROVAL OF DEFENSE COUNSEL

I have discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of Fed. R. Crim. P. 11, the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea including the maximum statutory sentence possible. I have further
discussed the concept of the advisory Sentencing Guidelines with the defendant. No
assurances, promises, or representations have been given to me or to the defendant by the
United States or any of its representatives that are not contained in this written agreement.
I concur in the entry of the plea as indicated above and that the terms and conditions set
forth in this agreement are in the best interests of my client. I agree to make a bona fide
//
//
H

 

 

 
Oo Oo ND HH BP WY NY KF

wo NO PO HN KH DN HR KH KR we
oOo SKN A BR BW NYO KF DOD OO WH DH FP WH NY KF OS

 

Case 2:17-cr-01349-DLR Document 522 Filed 03/10/20 Page 9 of 9

effort to ensure that the guilty plea is entered in accordance with all the requirements of

Fed. R. Crim. P. 11.

 

 

/le (20 Mia A 1 Py,
Date MARK A, PAIGE |

Attorney for Defendant

APPROVAL OF THE UNITED STATES
I have reviewed this matter and the plea agreement. I agree on behalf of the United
States that the terms and conditions set forth herein are appropriate and are in the best
interests of justice.
MICHAEL BAILEY

United States Attorney
District of Arizona

 

 

Ll fo
WA 4/Lo f te

Assist nt U.S. ‘Attorpeys

ACCEPTANCE BY THE COURT

3 “ 90 od e » Sa
Date HONORABLE DOUGLAS. RAYES
United States District Ju

 

 

 

 
